DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 18, and 23 are amended.  Claims 3, 24, and 25 are cancelled.  Claims 1, 2, and 4-23 are now pending.

Response to Arguments
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claim 25 is withdrawn in view of the cancellation of the claim.
Applicant’s arguments, see pg. 8, filed 3/21/2022, with respect to the rejection(s) of claim(s) 1, 18, and 23 under 35 USC 103(a) have been fully considered and are persuasive (the Office understood the argument to essentially mean that both the wireless power transfer and the data transmission during inductive coupling occurs between 800-900 MHz).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Besnoff et al., Near field modulated backscatter for in vivo biotelemetry, 2012 IEEE International Conference on RFID (RFID).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. (Adaptive RF power control for wireless implantable bio-sensing network to monitor untethered laboratory animal real-time biological signals, IEEE Sensors, 2008 conference) (hereinafter referred to as “C”) in view of Besnoff et al., Near field modulated backscatter for in vivo biotelemetry, 2012 IEEE International Conference on RFID (RFID).
Regarding claim 1, C discloses a system, comprising: 
a container configured to contain at least one laboratory animal (see container housing rodent in Figure 1 on page 1242), the container comprising at least one radiofrequency transceiver (see Adaptive RF Control Power Source & RF Transceiver  + RF Transmitter Coil shown on the side and bottom of the cage  in Fig. 1, this is also shown in the schematic drawing in Fig. 3 as the hardware on the left side which includes the RF Power Source, Data Decoder/Power Control, and External Receiver), the at least one radiofrequency transceiver being a wireless radiofrequency transceiver (RF is wireless as shown in Fig. 3); and
at least one sensor configured to read at least one monitorable condition of the at least one laboratory animal (see Fig. 3 implant microsystem and Fig. 5 bio-sensing electronics block) , the at least one sensor configured to be attached to the at least one laboratory animal (implantable indicates attachment), the at least one sensor comprising at least one radiofrequency transmitter (in Fig. 3, the implant microsystem includes a transmission element shown on the lower right side of the Fig. for sending power and biosensor data; see also pg. 1241, right column, first paragraph – “Therefore, a miniaturized, implantable, wirelessly powered bio-monitoring system is highly desirable for advanced biological research. Integrating the powering, signal processing, and data transmission electronics into a single IC results in a distinct improvement in system power dissipation, size and weight” – this discusses the goal of the container system which is to not only transfer power but also data; see also pg. 1242, left column, first paragraph – “The digitized power sensing data together with real-time biological signals can be transmitted to a nearby receiver … The wireless implantable system consists of … data transmitting coil”; data transmitting coil is the transmission element previously noted in the bottom right of Fig. 3; Fig. 7 shows this as the antenna used with the VCO inductor),
wherein the at least one radiofrequency transmitter comprises at least one coil (Abstract – “The implant unit consisting of a tuned 20-turn spiral coil is inductively coupled a 4 MHz RF energy source from an external power amplifier”); the at least one radiofrequency transceiver comprises at least one coil (Fig. 1 RF power transmitter coil around base of the container, see also section II on page 1242 for details).
However, C does not disclose that the container contains the RF transceiver (i.e. is contained within the container that holds the laboratory animal).  However, Malpas et al. teach a mobile sensor system for monitoring animals in enclosures (see Abstract and [0092]).  Malpas et al.’s enclosure uses at least one coil inside the container to inductively couple with a coil on a sensor.  Embodiments are shown in Figures 10 and 11 that teach the claimed feature.  In Fig. 10, a coil 100 is shown that wrapped around a tubular enclosure with an open end 104.  This enclosure is a feeding area where a rodent can enter and drink water from reservoir 106 ([[0113]). A biosensor is located on the rodent ([0095] notes that one embodiment includes an implanted biosensor, also [0001]).  The biosensor includes a pickup, a charging means, and an energy storage means where the pickup acquires energy through induction, the charging means uses such energy to charge the storage device (although the pickup may also supply power to the sensor directly; see generally [0028]).  The pickup itself includes coils (claim 14) for inductive coupling with coil 100 which supplies/transfers energy to the pickup coils.  Once the rodent enters the inside of the tubular enclosure, power may be transferred from coil 100 to the coils on the biosensor that is implanted in the rodent.  Fig. 11 shows another embodiment within a rest area 110 that is within the larger enclosure (see [0113]).  Primary coil 100 is wrapped around this enclosure for powering the coil on the implanted biosensor when the animal enters the resting area through hole 112.  In each case, Malpas et al. teach the placement of the claimed hardware inside of the container.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify C such that the location of the RF transceiver (i.e. the coils as indicated in claim 2) is inside of the container as taught by Malpas et al. for transferring power to the pickup coil on the sensor because Malpas et al teach that providing the primary coil in a selected region of a larger enclosure to confine the field to prevent EMR problems.  There would have been a reasonable expectation of success given the similarity in problems solved between the references and the instant application.
C also does not disclose the at least one radiofrequency transmitter and the at least one radiofrequency transceiver are configured to communicate and transfer energy through near-field inductive coupling between 800 and 900 MHz.  C’s system transfers power from the transceiver to the sensor at 4 MHz and sends data from the sensor’s transmitter to the transceiver at 433 MHz.  However, at the time of the filing of the invention, the use of near-field inductive coupling to communicate and transfer energy between 800 and 900 MHz was known.  Besnoff teach in vivo biotelemetry using near field inductive coupling.  Figure 1 shows an implanted sensor and an external receiver where power can be wirelessly transmitted to the implanted sensor and reflected power can be modulated to carry data back to the external transceiver.   Besnoff teach that UHF near-field backscatter technique can be used to achieve high data transmission rates at lower power (see Abstract, UHF is between 300 MHz and 3000 MHz).  Besnoff’s system is optimized for 902-928 MHz ISM band but was also tested and capable of operating at frequencies including 875 and 900 MHz (see table II).  Coils are used as the antennas in the system (see for example section II.A ).  Besnoff also disclose that the backscatter function, which modulates the operational frequency to transmit data back to the external device, operates also at the 875 and 900 MHz frequency (see pg. 139, right col., starting at the last paragraph and continuing over to the right col., the discussion where the backscatter signal was obtained at 875 and 900 MHz.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C to use Besnoff’s technique for near-field inductive coupling for wireless power transfer and data transmission because Besnoff teaches that it works well for in vivo applications in rodents or other small animals.  
Regarding claim 2, C discloses wherein the at least one sensor is configured to: i) be attached to the at least one laboratory animal by an adhesive, or ii) be implanted under skin of the at least one laboratory animal (see claim 1 reference above to implantation).
Regarding claim 4, C discloses wherein the at least one monitorable condition is selected from the group consisting of: position, gait, posture, temperature, oxygenation, local pH, and the concentration of glucose, lactate, glutamate, histamine, cortisol, NADH, NAD+, cholesterol, xanthine, sarcosine, spermine, glycolate, choline, urate, GABA, lysine, asparate, nicotine, alcohol, ethanol, D-amino acids, 6-hydroxynicotine, oxalate, putrescine, galactose, pyruvate, poly-amines, acyl coenzyme A, glutathione, glycerolphosphate, gamma-glutamyl-putrescine, nucleosides, adenosine, sodium, potassium, and glycine (see pg. 1241, left column, Introduction section where a need for particular types of measurements of caged mouse are needed including BP and temperature and other bio-potential signals).
Claim 18 is the method performed by the system of claim 1 and is rejected using the same argument above for claim 1.  Claim 18 also includes a limitation for attaching or implanting the at least one sensor to the at least one laboratory animal (see Fig. 1 which shows an implanted sensor attached to a rodent) and detecting at least one monitorable condition in the at least one laboratory animal by the at least one radiofrequency transceiver communicating with the at least one radiofrequency transmitter (see claim 1 rejection regarding data collection from the bio-sensor).  
Regarding claim 23, C disclose a system comprising: 
at least one wireless radiofrequency transceiver configured to be attached to a container (Fig. 1 RF transceiver is attached to the side of the container), the container configured to contain at least one laboratory animal (see rodent in the container in Fig. 1); and 
at least one sensor configured to read at least one monitorable condition of the at least one laboratory animal, the at least one sensor configured to be attached to the at least one laboratory animal, the at least one sensor comprising at least one radiofrequency transmitter (see claim 1 rejection above which discloses how C anticipates each of these limitations), 
wherein the at least one radiofrequency transmitter comprises at least one coil (Abstract – “The implant unit consisting of a tuned 20-turn spiral coil is inductively coupled a 4 MHz RF energy source from an external power amplifier”); the at least one radiofrequency transceiver comprises at least one coil (Fig. 1 RF power transmitter coil around base of the container, see also section II on page 1242 for details).
C does not disclose that the RF transceiver is attached inside of the container though.  However, C is modified in the same manner as claim 1 above with the Malpas et al. reference using the same obviousness argument.  C also does not disclose the at least one radiofrequency transmitter and the at least one radiofrequency transceiver are configured to communicate and transfer energy through near-field inductive coupling between 800 and 900 MHz.  This limitation is rejected using the same argument in the claim 1 rejection for further modifying C in view of Besnoff.  
Claims 5-7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Malpas et al. and Besnoff et al. as applied to claim 1 and further in view of Kamath et al. (US 2007/0016381).  
Regarding claim 5, C et al. do not disclose wherein the at least one sensor comprises: a potentiostat, a working electrode (WE), a reference electrode (RE), and a counter electrode (CE).  However, these features are common portable glucose sensors.  For example, Kamath et al. teach a glucose sensor that was tested on rats ([0617]).  The glucose sensor includes a WE, RE, CE ([0119] discussion of the sensing region), and a potentiostat ([0183]).  
Regarding claim 6, Kamath et al. also teach wherein at least one electrochemically active enzyme or ionophore is coated onto at least one of: a top surface of the working electrode, a top surface of the reference electrode, and a top surface of the counter electrode, the at least one electrochemically active enzyme or ionophore selected to detect an ion or biological molecule in the at least one laboratory animal (see [0243] reference to enzyme domain 49 on an electrode, the enzyme glucose oxidase (GOX) used for detecting glucose).
Regarding claim 7, Kamath et al. also teach wherein the working electrode, the reference electrode, and the counter electrode comprise a material selected from the group consisting of: platinum, platinum oxide, gold, copper-copper sulfate, and palladium hydrogen (see [0375] – “In one embodiment, the three electrodes 1322 include a platinum working electrode, a platinum counter electrode, and a silver/silver chloride reference electrode”).
Regarding claim 17, Kamath et al. teach wherein the at least one electrochemically active enzyme or ionophore is a biorecognition element specific for an organic molecule selected from the group consisting of glucose (Kamath is directed to at least glucose sensing as discussed above), lactate, glutamate, histamine, cortisol, NADH, NAD+, cholesterol, xanthine, sarcosine, spermine, glycolate, choline, urate, GABA, lysine, asparate, nicotine, alcohol, ethanol, D-amino acids, 6-hydroxynicotine, oxalate, putrescine, galactose, pyruvate, poly-amines, acyl coenzyme A, glutathione, glycerolphosphate, gamma-glutamyl-putrescine, nucleosides, adenosine, and glycine.
In claims 5-7 and 17 above, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C to use a glucose sensor as taught by Kamath with the claimed features for sensing glucose levels in a rodent because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 19 is the method performed by the system of claim 1 executing the combined steps of claims 4 and 5 and is therefore rejected using the arguments for claims 4 and 5 above. 
Claim 20 is the method performed by the system of claim 6 and is therefore rejected using the same argument for claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Malpas et al. and Besnoff et al. as applied to claim 1 and further in view of Hicks et al. (US 2018/0160649).  C do not disclose wherein the container comprises a food or water source, and the at least one radiofrequency transceiver is located close to the food or water source and is configured to communicate to the at least one radiofrequency transmitter each time the at least one laboratory animal interacts with the food or water source.  However, Malpas et al. teach the placement of water in the small enclosure (see Fig. 10, #106 which is a water container.  Hicks et al. teach the placement of a proximity sensor near an animal’s water trough (water source).  Upon detection by the proximity sensor, a notification is conveyed to the controller system via a communication channel 185 (see [0089]).  Hicks notes that the communication channel can take the form of wireless channels and may use Zigbee as the wireless transmission format (see [0074).  The Office takes official notice that Zigbee is a mesh type communication protocol where every node and both receive and transmit data.  In this case, C and Malpas et al. were already identified as disclosing a sensor positioned on a rodent that included an RF transmitter and a transceiver comprising a power transmission coil and a data receiving antenna).  The modification here to C would be to include a water source as taught by Malpas plus a sensor for detecting interaction as taught by Hicks and the modification of each of Chaimanonart’s transmission nodes to include transmission and receiving capabilities for implementing Zigbee (Zigbee would result in the possibility of data transmitting from the identified transceiver to the transmitter on the rodent and possibly to some other outside receiver such as the laptop shown in Chaimanonart).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C as described above in view of Malpas and Hick’s teachings because this can be used a general indicator of the animal’s health (i.e. monitoring interaction with water could help determine if they are drinking frequently enough).  There would have been a reasonable expectation of success given because this involves applying standard data transmission capabilities.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view Malpas and Besnoff et al. as applied to claim 1 and further in view of Kamath et al. as applied to claim 6 above, and further in view of Klueh et al. (US 2007/0077265).  Kamath et al. teach a glucose sensor that uses GOX as an active enzyme but does not teach that the GOX is in a glutaraldehyde/bovine serum albumin layer.  However, Klueh et al. teach a glucose sensor tested in mice where the GOX is immobilized in a glutaraldehyde layer containing BSA (See [0146]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C such that the glucose sensor uses a layer on the electrode that includes GOX on a glutaraldehyde BSA layer as taught by Klueh et al. for sensing glucose because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Malpas et al. and Besnoff et al. as applied to claim 1 and further in view of Kamath et al. as applied to claim 6 above, and further in view of Klueh et al. as applied to claim 9 above and further in view of Gratzl et al. (US 2004/0180391).  Klueh et al. do not teach wherein the glutaraldehyde/bovine serum albumin layer is covered with a filter layer configured to regulate and recycle oxygen required by an enzyme reaction involving the electrochemically active enzyme.   However, Gratzl teach a glucose biosensor that includes an electrode membrane layer that is a diffusion layer that permits diffusion of oxygen and products of the enzyme reaction ([0187] - “The first layer 82, in direct contact with an electrode 80 or optical guide 44, as noted above, is preferably a diffuse layer for products, and eventual co -enzyme(s) (e.g., oxygen) of the enzyme reaction(s)” and [0283] - “In another aspect, a multilayer structure, based on a combination of CA, CAP, or other matrices, to perform a number of different "tasks" is provided. The first layer in direct contact with an electrode or optical guide is a diffuse layer for products, and eventual co -enzyme(s) (e.g., oxygen) of the enzyme reaction(s)”; here “regulate” was interpreted as the layer’s diffusion characteristics specific to oxygen while recycle was interpreted as the simply keeping the oxygen in the layer or at least very least permitting oxygen into the layer appears to be indicated).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C to use glucose sensor with the claimed layer characteristics as taught by Gratzl et al. for sensing glucose because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note, the identified layers in Gratzl were interpreted in the aggregate as the claimed filter layer in claims 10-12.  
 Regarding claim 11, Gratzl et al. also teach wherein the filter layer comprises polyurethane and is configured to improve selectivity of the at least one sensor, by excluding interferent molecules (see [0164] “Optionally, a third layer 86 is a layer of polyurethane. The thickness of the third layer is preferably about preferably about 2-50.mu. in thickness, more preferably, about 5 microns. The polyurethane layer 86 is used to regulate diffusion of glucose, leading to the improvement of linearity and dynamic range of probe responses”).  The rationale for modifying remains the same.
Regarding claim 12, Gratzl et al. also teach wherein the interferent molecules are selected from the group consisting of: acetaminophen, urate, cysteine, bilirubin and ascorbic acid (see [0183] where the polyurethane layer “act as protective membranes to prevent electrochemical or other interference from positively charged and negatively charged species such as heavy metal ions, cathecol amines, and ascorbates, respectively”).  The rationale for modifying remains the same.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view Malpas and Besnoff et al. as applied to claim 1 and further in view of Fisher et al. (US 2010/0222686).   C does not disclose wherein the at least one radiofrequency transmitter comprises a plurality of radiofrequency transmitters, each transmitter of the plurality of radiofrequency transmitters being individually identifiable by a code transmitted to the at least one radiofrequency transceiver.  However, Fisher teaches a system for monitoring multiple animal cages, each with data transmission capabilities between the cage and a central monitor (Fig. 1 shows a general overview of the system, each receiver 116x is connected to a sensor, thus there are multiple 116x’s and each have an RF transmitter for sending data).  The Office takes official notice that individually identifiable RF transmitters are known in the art as having multiple sensing units in the system as shown and taught by Fisher et al. would necessarily require a method of distinguishing incoming transmitted data.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify C to apply to multiple caged system such as that taught by Fisher and to use the claimed identifier in view of the Official Notice taken when transmitting data because it expands monitoring capabilities where there could be multiple experimental conditions in each container and helps parse data from different sources.  There would have been a reasonable expectation of success because such identification codes are known and used in many communication standards. 
Note, Malpas et al. do note that the pickup may include multiple coils for ascertaining position relative to the inductive power coil, but it is not expressly stated whether each includes a code.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view Malpas and Besnoff et al. as applied to claim 1 and further in view of Kamath et al. as applied to claim 6 above, and further in view of Zhang et al. (US 2009/0243584).  C, Malpas, and Kamath et al. do not disclose or suggest wherein at least one of the top surface of the working electrode, the top surface of the reference electrode, and the top surface of the counter electrode comprises nanopillars, and the at least one electrochemically active enzyme or ionophore is coated onto the nanopillars.  However, Zhang et al. teach “[0011] In one aspect, the present invention provides nanopillar enhanced electrodes for glucose detection. The electrodes are defined by an active three-dimensional (3D) surface formed by arrays of nanopillars standing on a flat support base. In one embodiment, the outer surface of the nanopillars is further functionalizes with glucose oxidase through either self assembly monolayer (SAM) molecules or polypyrrole polymer.”  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the glucose sensing electrodes of Kamath to include the claimed pillar structure with enzyme coating as taught by Zhang et al. for sensing glucose because the extra surface area may be beneficial in terms of signal to noise ratio.  There would have been a reasonable expectation of success given the overlapping subject matters (glucose/analyte sensing).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaimonnart et al. in view of Malpas et al. and Besnoff et al. as applied to claim 1 and further in view Kamath et al. as applied to claim 6 above, and further in view of Heikenfeld et al. (US 9867539).  C, Malpas et al., and Kamath et al. do not disclose wherein the at least one electrochemically active enzyme or ionophore is an ionophore selected from the group consisting of Na+, Ca2+, K+, Mg+, H+, Zn+, Mn2+, Cu2+, Cl, P043-, HP042-, H2PO4-, C032-, HC03, and OH-.  However, Heikenfeld et al. teach a sensor for detecting sweat (Abstract) that includes Na+ selective ionophore membrane (see col. 12, lies 45-64).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify C to include a sweat sensor with the claimed ionophore limitations as taught by Heikenfeld et al. for sensing sweat because sweat could be used to detect distress in animals.  There would have been a reasonable expectation of success given the overlapping subject matter (electrode sensing applications).  
Regarding claim 16, Heikenfeld et al. teach wherein the at least one electrochemically active enzyme or ionophore is configured to selectively absorb at least one ion selected from the group consisted of K+, Na+, H+, OH-, and CE (see col. 12, lines 45-64).  The rationale for modifying remains the same.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Malpas and Besnoff et al. as applied to claim 18 and further in view of Kamath et al. as applied to claim 20 above, and further in view of Heikenfeld et al. (US 9867539).  Method 21 is rejected using the same arguments for modifying C in view of Kamath and Heikenfeld used for the rejections of claims 15 and 17 respectively. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chaimanonart et al. in view of Malpas et al. and Besnoff et al. as applied to claim 18 and further in view of Kamath et al. as applied to claim 20 above, and further in view of Zhang et al. (US 2009/0243584).  Claim 22 is rejected using the same argument for further modifying C in view of Zhang in the rejection of claim 14 above.
Conclusion
Claims 1, 2, and 4-23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791